 


 HR 5057 ENR: EPS Service Parts Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5057 
 
AN ACT 
To amend the Energy Policy and Conservation Act to permit exemptions for external power supplies from certain efficiency standards, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the EPS Service Parts Act of 2014.  
2.Exempt suppliesSection 325(u) of the Energy Policy and Conservation Act (42 U.S.C. 6295(u)) is amended by adding at the end the following: 
 
(5)Exempt supplies 
(A)February 10, 2014, rule 
(i)In generalAn external power supply shall not be subject to the final rule entitled Energy Conservation Program: Energy Conservation Standards for External Power Supplies, published at 79 Fed. Reg. 7845 (February 10, 2014), if the external power supply— 
(I)is manufactured during the period beginning on February 10, 2016, and ending on February 10, 2020;  
(II)is marked in accordance with the External Power Supply International Efficiency Marking Protocol, as in effect on February 10, 2016;  
(III)meets, where applicable, the standards under paragraph (3)(A), and has been certified to the Secretary as meeting International Efficiency Level IV or higher of the External Power Supply International Efficiency Marking Protocol, as in effect on February 10, 2016; and  
(IV)is made available by the manufacturer as a service part or a spare part for an end-use product that— 
(aa)constitutes the primary load; and  
(bb)was manufactured before February 10, 2016.  
(ii)ReportingThe Secretary may require manufacturers of products exempted pursuant to clause (i) to report annual total units shipped as service and spare parts that fall below International Efficiency Level VI.  
(iii)Limitation of exemptionThe Secretary may issue a rule, after providing public notice and opportunity for public comment, to limit the applicability of the exemption established under clause (i) if the Secretary determines that the exemption is resulting in a significant reduction of the energy savings that would otherwise result from the final rule described in such clause.  
(B)Amended standards 
(i)In generalThe Secretary may exempt an external power supply from any amended standard under this subsection if the external power supply— 
(I)is manufactured within four years of the compliance date of the amended standard;  
(II)complies with applicable marking requirements adopted by the Secretary prior to the amendment;  
(III)meets the standards that were in effect prior to the amendment; and  
(IV)is made available by the manufacturer as a service part or a spare part for an end-use product that— 
(aa)constitutes the primary load; and  
(bb)was manufactured before the compliance date of the amended standard.  
(ii)ReportingThe Secretary may require manufacturers of a product exempted pursuant to clause (i) to report annual total units shipped as service and spare parts that do not meet the amended standard. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
